1    Law Office of Brian C. Andritch
     Brian C. Andritch , CA SBN 203808
2    2140 Merced Street, Suite 105
     Fresno, California 93721
3    Tel. (559) 495-0200
     Fax. (559) 495-0123
4
     Attorney for Defendant
5           Yesenia Lopez
6

7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
8
                              EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA, )
11
                               )
12             Plaintiff,      )                   No. 2:19-MJ-00209-AC-3
                               )
13        v.                   )                   STIPULATION AND ORDER
                               )                   REGARDING CONDITIONS
14
     YESENIA LOPEZ,            )                   OF RELEASE
15                             )
               Defendant.      )
16

17
            It is hereby agreed to by the Government and Ms. Taifa Gaskins that the
18
     defendant’s condition of release includes:
19

20
            You must participate in a program of medical or psychiatric treatment, including

21   treatment for drug or alcohol dependency, as approved by the pretrial services officer.
22
     You must pay all or part of the costs of the counseling services based upon your ability to
23
     pay, as determined by the pretrial services officer.
24
            All other previously imposed conditions of release, not in conflict with this order,
25

26   remain in full force and effect.
27   DATED: December 16, 2019                      /s/ Timothy Howard Delgado
28
                                                   Assistant United States Attorney




                                                  -1-
1    Dated: December 16, 2019    /s/ Brian C. Andritch
                                 Brian C. Andritch
2
                                 Attorney for Defendant
3
     IT IS SO ORDERED.
4

5
     Dated: December 17, 2019

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                -2-
